DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  Please amend paragraph 1 to indicate that parent application 17/139,514 issued as U.S. Patent #  on XX/XX/2022.
N.B. This is a placeholder to remind both Applicant and Examiner that prior to issue of the instant application, the specification must be corrected to suit.  The patent number and issue date are not yet available.

Claim Objections
Claims 2, 7 & 17 are objected to because of the following informalities; appropriate consideration and/or correction is required.
Regarding claim 2, use of the term “wherein” twice in the first two lines is awkward and somewhat confusing.
Regarding claim 7, please amend line 3 as follows:
within sufficient proximity to 
Regarding claim 17, please amend line 3 as follows:
contact with or within sufficient proximity to 

Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance:  The prior art is silent regarding a computing device comprising a plurality of sensors and a plurality of drive-sense circuits (DSCs), memory and processing modules configured as recited in claim 1.  The prior art is similarly silent regarding a computing device comprising a plurality of sensors and a plurality of DSCs, memory and processing module(s) configured as recited in claim 12.
The closest prior art is Han et al. (US PGPUB 2015/0087230 A1; “Han” hereinafter) who discloses External Device Identification Method and Apparatus in a Device Including a Touch Spot, and Computer-Readable Recording Mediums Having Recorded Thereon Programs for Executing the External Device Identification Method in a Device Including a Touch Spot.  At figure 1, Han depicts a touch-screen based device identification system including external device 110 (analogous to the claimed computing device) and touch screen device 120 (analogous to the claimed “another computing device”).  External device 110 and touch screen device 120 are connected with each other through communication channel 130. User 140 touches a touch screen surface of touch screen device 120 with one hand while holding external device 110 with the other hand.  A signal induced by touching a touch screen surface of touch screen device 120 propagates to external device 110 via user 140.
Han is silent regarding at least a plurality of DSCs.  Han also differs from the claimed invention at least in that the hand of the user appears to be pressing a key of external device 110 and is not depicted as coming in actual or proximate contact with the display of said external device (which may not be a touchscreen).  In the claimed invention, the DSCs are configured to provide and sense a sensor signal transmitted to and from a user via a touchscreen sensor.  Examiner notes that even if one were to consider external device 110 of Han as analogous to the claimed “another computing device,” and touch screen device 120 of Han as analogous to the claimed computing device, the user’s hand as depicted at 
Eim et al. (US PGPUB 2015/0358088 A1) discloses Mobile Terminal and Controlling Method Thereof.  At figures 1-3, as well claim 11, Eim depicts and teaches two computing devices, each comprising a touch screen, as well a “human body communication module” 116.  Information is exchanged between devices, at least one of which is body- worn, using the body of a user to propagate a signal.  Eim is silent regarding at least a touchscreen incorporating a plurality of sensors and a plurality of DSCs, the DSCs configured to provide a sensor signal to a sensor of the plurality of sensors and simultaneously to sense the sensor signal by coupling a signal from a display of another computing device via a user into the sensor.  Thus the claimed inventions sufficiently differentiate over Eim.
Souchkov (US PGPUB 2011/0298745 A1) discloses Capacitive Touchscreen System with Drive-Sense Circuits.  At abstract, Souchkov teaches drive-sense circuits operably connected to X and Y lines of the touchscreen may be interchangeably and selectably configured as either sense circuits or drive circuits by a drive/sense processor operably connected thereto.  Souchkov further teaches (at paragraph 41) using a plurality of drive/sense circuits to more reliably sense multiple simultaneous or near-simultaneous touches.  As both Hand and Eim are silent regarding simultaneous touch or multi-touch, Examiner concludes that it would have involved hindsight reasoning to combine the teaching of Souchkov with that of Han and/or Eim.
Holz et al. (US PGPUB 2015/0363631 A1) discloses User Identification on a Per Touch Basis on Touch Sensitive Devices.  At paragraph 31, Holz teaches transmitting a signal through a user’s body, using the user’s skin as a conduit, to a capacitive touch screen device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
Objection to claims 2, 7 & 17.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306. The examiner can normally be reached MTWF 0930-1800; TH 1030-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/LAURENCE J LEE/Primary Examiner, Art Unit 2624